Case 16-31365        Doc 50     Filed 03/11/19     Entered 03/11/19 15:16:54          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 31365
         Makida Robinson

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 09/30/2016.

         2) The plan was confirmed on 04/03/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 10/08/2018.

         5) The case was Dismissed on 10/22/2018.

         6) Number of months from filing to last payment: 22.

         7) Number of months case was pending: 29.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-31365             Doc 50           Filed 03/11/19    Entered 03/11/19 15:16:54                Desc         Page 2
                                                            of 3



 Receipts:

           Total paid by or on behalf of the debtor                     $17,770.76
           Less amount refunded to debtor                                    $0.00

 NET RECEIPTS:                                                                                            $17,770.76


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $4,016.76
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                  $766.80
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                          $4,783.56

 Attorney fees paid and disclosed by debtor:                           $350.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim            Claim       Principal       Int.
 Name                                          Class   Scheduled      Asserted         Allowed        Paid         Paid
 AMERICAN CREDIT BUREAU                    Unsecured      2,651.00            NA              NA            0.00        0.00
 Americash                                 Unsecured         900.00           NA              NA            0.00        0.00
 CHOICE RECOVERY                           Unsecured         319.00           NA              NA            0.00        0.00
 Convergent Outsourcing                    Unsecured         309.00           NA              NA            0.00        0.00
 Cook County Treasurer                     Secured        1,700.00       1,749.61        1,749.61      1,282.20         0.00
 Cook County Treasurer                     Unsecured           0.00           NA              NA            0.00        0.00
 Credit Management Lp                      Unsecured         342.00           NA              NA            0.00        0.00
 CREDIT PROTECTION ASSO                    Unsecured         398.00           NA              NA            0.00        0.00
 DIVERSIFIED                               Unsecured         342.00           NA              NA            0.00        0.00
 Illinois Tollway                          Unsecured      3,929.60       3,929.60        3,929.60           0.00        0.00
 Marquis at Mt. Zion                       Unsecured      2,500.00            NA              NA            0.00        0.00
 National Recovery Agency                  Unsecured         100.00           NA              NA            0.00        0.00
 Northern Indiana Public Service Company   Unsecured         200.00        200.62          200.62           0.00        0.00
 Portfolio Recovery Associates             Secured       31,574.00     32,316.24        32,316.24      8,760.33    2,502.96
 Rush Hospital                             Unsecured      2,311.99            NA              NA            0.00        0.00
 Snow & Sauer                              Unsecured         635.00           NA              NA            0.00        0.00
 T Mobile USA                              Unsecured         200.00           NA              NA            0.00        0.00
 Title Max                                 Secured        1,200.00           0.00        1,200.00        387.77       53.94
 Titlemax Of Illinois Inc d/b/a TitleMax   Unsecured            NA       1,814.98        1,814.98           0.00        0.00
 United States Dept Of Education           Unsecured      2,524.00       2,540.99        2,540.99           0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-31365        Doc 50      Filed 03/11/19     Entered 03/11/19 15:16:54             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                           $33,516.24          $9,148.10           $2,556.90
       All Other Secured                                  $1,749.61          $1,282.20               $0.00
 TOTAL SECURED:                                          $35,265.85         $10,430.30           $2,556.90

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                              $8,486.19               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $4,783.56
         Disbursements to Creditors                            $12,987.20

 TOTAL DISBURSEMENTS :                                                                     $17,770.76


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/11/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
